Douglas, J.,
concurring. While I agree with the majority that the time has come to have the planning commission finally consider relator’s application for development plan approval, such concurrence should not be misconstrued. The planning commission retains, in any way and fully, the right to review the application for completeness and to accept or reject the development based on that review.
Traffic surveys are essential in determining impact on neighboring development. Here, a second traffic survey commissioned by the city council has not been completed. Such surveys are always an integral part of any large-scale proposed development and the planning commission is entitled to take this and other urged deficiencies (other, maybe, than the new city ordinances pertaining to such developments) into consideration in deciding whether to approve or disapprove the application. This then sets in motion the further administrative and legal reviews available to the parties. The mayor, the city council and the planning commission have responsibility to all the citizens of the city of West-lake — not just to a proposed developer. Their deliberations and judgment should not be constricted, absent actions that are clearly arbitrary, capricious, unreasonable or unlawful.
*161A.W. Sweeney, J., concurs in the foregoing concurring opinion.